        Case: 3:19-cv-00952-JZ Doc #: 25 Filed: 05/29/20 1 of 2. PageID #: 77




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION - TOLEDO

ELI FULTZ,                                )
                                          )
              Plaintiff,                  )      Case No. 3:19-cv-00952
                                          )
v.                                        )      Judge Jack Zouhary
                                          )
NORFOLK SOUTHERN RAILWAY                  )
COMPANY, a corporation,                   )      JOINT STATUS REPORT
                                          )
              Defendant.                  )




        The Parties submit the following Joint Status Report pursuant to Court Order (Dkt.

#21):

        The Parties have scheduled during June 9, 2020 through June 12, 2020 a number

of Norfolk Southern employee depositions to proceed virtually due to the ongoing travel

restrictions associated with COVID-19 and Norfolk Southern’s current policy restricting in-

person depositions. Plaintiff’s Rule 30(b)(6) Notice of Deposition will take place in person

by agreement of the Parties at a later mutually agreed upon date and time. Plaintiff sat for

an examination with Defendant’s chosen Rule 35 IME physician on May 18, 2020. That

report has yet to be produced but is forthcoming.

        The Parties request a short phone conference to discuss the scheduling of trial due

to the most recent order of this Court ordering jury trials to not commence prior to August

2020. This case is currently set for trial on July 28, 2020.
      Case: 3:19-cv-00952-JZ Doc #: 25 Filed: 05/29/20 2 of 2. PageID #: 78




      Respectfully submitted,


By:   /s/ Robert E. Harrington, III
      Robert E. Harrington, III (0096206)
      HARRINGTON , THOMPSON , ACKER & HARRINGTON , LTD .
      One North LaSalle St., Suite 3150
      Chicago, Illinois 60606
      Tel: (312) 332-8811
      Fx:    (312) 332-2027
      E-mail:       htah@harringtonlaw.com

      Counsel for Plaintiff Eli Fultz

      /s/ Sheila A. McKeon
      Sheila A. McKeon (0012067)
      GALLAGHER SHARP
      420 Madison Ave., Suite 1250
      Toledo, Ohio 43604
      Tel: (419) 243-7724

      Counsel for Defendant Norfolk Southern Railway Company




                                        -2-
